DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 10/21/2022 is acknowledged.  The traversal is on the ground(s) that examining all claims does not pose a search burden because both groups require calculating fHR, mHR, fSpO2, and mSpO2, and many of the dependent claims of the apparatus and method have similar subject matter.  This is not found persuasive because of the reasons set forth in requirement for restriction, for example that the method does not require any sort of structure to carry out the calculation steps, but could instead be carried out by a clinician.  This would pose a search burden due to the different field of search that would be required for clinician diagnostic methods (which may be performed mentally or manually) versus a specific apparatus with a particular form factor and a controller for automated calculations.  Applicant is respectfully reminded of the right to rejoinder of the method claims if they include the limitations of an allowable apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 1 and 4, “the pulse oximetry sensor” (two instances in claim 1 and one instance in claim 4) lacks antecedent basis.  The remaining claims are rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al. (US 2020/0359941, hereinafter “Ray”) in view of Hayes-Gill et al. (WO 2015/056027, hereinafter “Hayes-Gill”).
In regards to claim 1, Ray discloses a multi-sensor system comprising a patch (pars. 0034 and 0046) for simultaneous abdominal monitoring of maternal and fetal physiological data (Fig. 1), the system comprising: a flexible substrate comprising a plurality of electrode regions and electrodes (par. 0035, 0073, element 170, 0037); at least one optical sensor comprising a photoemitter and a photodetector to produce photosignal data (element 115); and a module unit comprising a controller configured to receive biopotential data from the plurality of electrodes and photosignal data from the pulse oximetry sensor, and the controller calculates at least fetal heart rate (fHR), maternal heart rate (mHR), fetal blood oxygen saturation (fSpO2), and maternal blood oxygen saturation (mSpO2) from the biopotential data and from the photosignal data (pars. 0035, 0043, 0070, 0071).  Ray does not disclose that the multi-sensor system is embodied in the form factor of a multi-layer flexible substrate comprising a center region and a plurality of electrode regions, a conductive layer of the flexile substrate providing an electrical connection between each of the plurality of electrode regions and the center region; a plurality of electrodes formed into the flexible substrate with an electrode of the plurality of electrodes located in each of the electrode regions; and a module unit connected to the conductive layer at the center region.  However Hayes-Gill, in the same field of endeavor of maternal and fetal physiological monitoring, teaches a multi-sensor system embodied in the form factor of a multi-layer flexible substrate (Fig. 1, page 16, lines 14-20) comprising a center region (area containing element 16) and a plurality of electrode regions (21-24), a conductive layer of the flexile substrate providing an electrical connection between each of the plurality of electrode regions and the center region (15); a plurality of electrodes formed into the flexible substrate with an electrode of the plurality of electrodes located in each of the electrode regions (elements 1-5); and a module unit connected to the conductive layer at the center region (16) to provide the predictable results of a conveniently wearable patch that allows for flexibility in sensor placement (page 2, lines 7-15; page 4, lines 7-11) with a unitary item that can be more easily manufactured by printing a circuit on a flexible support (page 3, lines 19 and 20).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ray’s system by providing a  form factor of a multi-layer flexible substrate comprising a center region and a plurality of electrode regions, a conductive layer of the flexile substrate providing an electrical connection between each of the plurality of electrode regions and the center region; a plurality of electrodes formed into the flexible substrate with an electrode of the plurality of electrodes located in each of the electrode regions; and a module unit connected to the conductive layer at the center region to provide the predictable results of a conveniently wearable patch that allows for flexibility in sensor placement with a unitary item that can be more easily manufactured by printing a circuit on a flexible support.
In regards to claim 2, the optical sensor is a reflective pulse oximetry sensor (par. 0043).  
In regards to claim 3, the controller is further configured to calculate uterine activity (UA) from at least the biopotential physiological data (par. 0037).  
In regards to claim 4, the photodetector of the optical sensor is a first photodetector and the pulse oximetry sensor further comprises a second photodetector (pars. 0035, 0052, 0053), wherein the photosignal data comprises first photosignal data, comprising a first maternal photosignal component, from the first photodetector (par. 0035) and second photosignal data, comprising a second maternal photosignal component and a fetal photosignal component, from the second photodetector (pars. 0070-0071).  
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Hayes-Gill, as applied to claim 1 above, and further in view of Zakharov et al. (US 2015/0190063, hereinafter “Zakharov”).  Ray’s modified invention discloses the essential features of the claimed invention except for an emitter that emits light in the infrared, red, and green wavelengths.  However Zakharov, in the same field of endeavor of optical oximetry, teaches providing an emitter that emits light in the infrared, red, and green wavelengths (pars. 0047-0052) to provide the predictable results of more accurately detecting perfusion at different depths of tissue (par. 0052).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ray by providing an emitter that emits light in the infrared, red, and green wavelengths to provide the predictable results of more accurately detecting perfusion at different depths of tissue, such as maternal skin and fetal tissue. 
Claim(s) 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Hayes-Gill, as applied to claim 1 above, and further in view of Workman et al. (US 2017/0281087, hereinafter “Workman”).  Ray’s modified invention discloses the essential features of the claimed invention, including providing electrodes and pulse oximetry sensors, does not disclose a photoemitter being located within a first electrode region, a photodetector located within a second electrode region, a photoemitter and photodetector within an auxiliary region, or an accelerometer connected to the substrate, wherein the controller receives acceleration data from the accelerometer.  However Workman, in the same field of endeavor of maternal/fetal physiological monitoring, teaches providing a plurality of electrodes regions/auxiliary regions (Fig. 4, elements 410a-h; pars. 0005-0007), each having an electrode and pulse oximeter (and so each having a photoemitter and photodetector), and an accelerometer connected to the substrate, wherein the controller receives acceleration data from the accelerometer (par. 0006) to provide the predictable results of more accurate detection of physiological parameters from a mother and fetus (par. 0017).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ray by providing a photoemitter being located within a first electrode region, a photodetector located within a second electrode region, a photoemitter and photodetector within an auxiliary region, and an accelerometer connected to the substrate, wherein the controller receives acceleration data from the accelerometer to provide the predictable results of more accurate detection of physiological parameters from a mother and fetus.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Hayes-Gill, as applied to claim 1 above, and further in view of Ghosh et al. (US 2018/0325457, hereinafter “Ghosh”).  The modified invention of Ray discloses the essential features of the claimed invention except for a controller that synchronizes the biopotential data with the photosignal data, identifies R waves in the biopotential data and uses the R waves to segment the photosignal data to calculate pulse waves in the photosignal data.  However, Ghosh teaches providing a controller that synchronizes the biopotential data with the photosignal data, identifies R waves in the biopotential data and uses the R waves to segment the photosignal data to calculate pulse waves in the photosignal data (pars. 0015, 0023, 0024, Fig. 4) to provide the predictable results of more accurately acquiring a clean signal and rejecting a noisy signal (par. 0006).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a controller that synchronizes the biopotential data with the photosignal data, identifies R waves in the biopotential data and uses the R waves to segment the photosignal data to calculate pulse waves in the photosignal data to provide the predictable results of more accurately acquiring a clean signal and rejecting a noisy signal.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Hayes-Gill, as applied to claim 1 above, and further in view of Qi et al. (US 2020/0289047, hereinafter “Qi”).  The modified invention of Ray discloses the essential features of the claimed invention except for a controller that identifies maternal motion artifacts from the acceleration data and rejects portions of the photosignal data based upon the identified maternal motion artifacts.  However, Qi teaches providing a controller that identifies maternal motion artifacts from the acceleration data and rejects portions of the photosignal data based upon the identified maternal motion artifacts (par. 0075) to provide the predictable results of more accurately acquiring a clean signal and rejecting a noisy signal.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a controller that identifies maternal motion artifacts from the acceleration data and rejects portions of the photosignal data based upon the identified maternal motion artifacts to provide the predictable results of more accurately acquiring a clean signal and rejecting a noisy signal.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray and Hayes-Gill, as applied to claim 1 above, and further in view of Wang et al. (US 2011/0218413, hereinafter “Wang”) and Vullings et al. (US 2010/0185108, hereinafter “Vullings”).  The modified invention of Ray discloses the essential features of the claimed invention, including biopotential data including fECG data (par. 0035), but does not disclose that the controller further detects fetal motion artifacts in the fECG data and rejects portions of the photosignal data based upon the identified fetal motion artifacts.  However, Vullings teaches detecting fetal motion with the fECG (par. 0148) to provide the predictable results of monitoring movement in an automated manner that does not depend on the observing physician (par. 0148), and Wang teaches detecting fetal motion artifacts and rejecting portions of photosignal data based upon identified motion artifacts (pars. 0048 and 0119) to provide the predictable results of more accurately characterizing the fetal physiological signals in a non-invasive manner (pars. 0011-0013).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Ray by detecting fetal motion with the fECG to provide the predictable results of monitoring movement in an automated manner that does not depend on the observing physician, and detecting fetal motion artifacts and rejecting portions of photosignal data based upon identified motion artifacts to provide the predictable results of more accurately characterizing the fetal physiological signals in a non-invasive manner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang et al. (US 2019/0261898) is another example of a maternal and fetal heart rate and oxygen saturation system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WILLIAM KAHELIN whose telephone number is (571)272-8688. The examiner can normally be reached M-F, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792